Defendant has appealed from a judgment in plaintiff’s favor declaring a trust of certain real estate to which defendant has legal title. The court below held that *1046defendant took title for the benefit of plaintiff and that he should be required to convey the property to plaintiff, upon payment by the latter to defendant of the sum of $250 for repairs which the latter made. The evidence sustains the finding of the court below. (Foreman v. Foreman, 251 N. Y. 237.) Judgment affirmed, with costs. All concur.